Wade, J.
Where a house is consumed by fire and nothing appears but that fact, the law presumes that the fire was the result of accident or of some providential cause, rather than of criminal design. Williams v. State, 125 Ga. 741 (54 S. E. 661); West v. State, 6 Ga. App. 105 (64 S. E. 130); Burley v. State, 6 Ga. App. *714776 (65 S. E. 816); Childs v. State, 10 Ga. App. 829 (74 S. E. 89); Rice v. State, 16 Ga. App. 128 (84 S. E. 609); Wade v. State, 16 Ga. App. 163 (84 S. E. 593). The corpus delicti may, however, be shown by circumstantial as well as direct evidence, and it has been held by this court that where a barn was destroyed by fire about three o’clock in the morning, and no fire had been left in or near the building on the night before it was burned, and while the fire was in progress an odor of kerosene emanated from the building, and an empty can which had contained such oil was found near by, and the tracks of a human being, leading to and from the barn, were also found, which the circumstances indicated were made after the barn had been closed on the night before the burning, the corpus delicti was sufficiently proved. Dixon v. State, 11 Ga. App. 367 (75 S. E. 366). See also Rice v. State, supra, and Wade v. State, supra. It is well settled that the corpus delicti can not be proved by the extrajudicial confession of the accused, but must be shown by evidence aliunde the confession or incriminatory admission. Williams v. State, supra; West v. State, supra; Boyd v. State, 4 Ga. App. 58 (60 S. E. 801); Allen v. State, 4 Ga. App. 458 (61 S. E. 840); Hines v. State, 5 Ga. App. 491 (63 S. E. 583); DeVore v. State, 7 Ga. App. 197 (66 S. E. 484); Childs v. State, supra, Davenport v. State, 12 Ga. App. 102 (76 S. E. 576); Butler v. State, 9 Ga. App. 878 (72 S. E. 445). Though, a confession uncorroborated will not justify a conviction (Penal Code, § 1031), proof of the corpus delicti, either by direct or by circumstantial evidence, may be sufficient corroboration of a confession, and may authorize a verdict of guilty. Davis v. State, 105 Ga. 808, 813 (32 S. E. 158); Allen v. State, 8 Ga. App. 90 (68 S. E. 558); Westbrook v. State, 91 Ga. 11 (16 S. E. 100); Wimberly v. State, 105 Ga. 188 (31 S. E. 162); Owen v. State, 119 Ga. 304 (46 S. E. 133); Harvey v. State, 8 Ga. App. 660 (70 S. E. 141).
In this case it appears that the defendant made repeated confessions of guilt to different persons, and there was evidence tending to show that such confessions were freely and voluntarily made, and were not induced by the slightest hope of reward or fear of punishment. There was proof that a building, used and occupied as a storehouse, in which no fire had been burning during the day, was discovered to be burning about nine o’clock at night. The *715fire was in the rear of the building, near the back door, which was then partly open and was found to be scorched by the flames after the fire was extinguished. A pile of trash near the door and adjacent to a tank containing oil was burning and was apparently the center of danger when the fire was discovered; and after the fire was put out a wood partition, next to the pile of trash, was found to be partially burned, and apparently kerosene had been thrown deliberately and intentionally on the pile of trash and on the adjacent partition. Under the ruling in Dixon v. State, supra, this testimony was sufficient to negative the presumption that the fire was accidental or originated from providential cause, and to authorize the inference that it was of felonious design, and therefore to establish the corpus delicti. The store was occupied by one Bailey, who had therein a small stock of goods, insured for more than their value. The night before the fire occurred the defendant was seen stealthily lurking in the neighborhood of this store at a late hour, and in response to an inquiry he informed the policeman that he had been instructed by the owner of the stock of goods to watch around the store that night. There was some evidence showing other suspicious conduct.on the part of the accused the night before the fire. About two hours before the discovery of the fire he was seen in the store, which was then open for business, and soon after the alarm was given he -was again seen at the store, and he was arrested an hour or so later. In his several confessions he stated that he had been hired by Bailey, who owned the stock of merchandise, to set fire to the building, in order that Bailey might collect the insurance; and he further stated in detail that he had applied fire to a pile of trash in the store, located exactly where the burning pile of trash was discovered; that his entrance was made through the back door, which had been left open by Bailey for that purpose, and that he had been interrupted by the policeman on the night before the fire, or he would have then carried out his nefarious plan. The corpus delicti having been shown by evidence outside of the confession of the accused, to the satisfaction of.the jury, though that evidence was entirely circumstantial, they were authorized to conclude that his plenary confession of guilt was sufficiently corroborated, and' especially so in view of further testimony, which by itself not only established the possibility of the commission of the crime by him, but the fact of his *716presence in the neighborhood of the house the night before the burning, and the opportunity to commit the crime, evidenced by his presence near the scene only about two hours before the fire was discovered.
Having in mind the repeated adjudications referred to above, to the effect that a full and free confession may be sufficiently corroborated by satisfactory proof of the corpus delicti, outside of the confession, and that the sufficiency of the corroboration of a confession is a question for the jury (Coley v. State, 110 Ga. 271, 34 S E. 845; Davis v. State, supra; Griner v. State, 121 Ga. 614, 49 S. E. 700; Holsenbake v. State, 45 Ga. 43; Cook v. State, 9 Ga. App. 208, 70 S. E. 1019), we can not say that the verdict in this case was unauthorized under the law. As was said in Smith v. State, 64 Ga. 605, “Arson can seldom be established by positive testimony. The character of the offense makes it necessarily dependent for conviction upon confessions and corroborating circumstances. The force to be given to the corroboration must be left to an upright and intelligent jury.” And in Wade v. State, supra, it was said: “It is not often possible to make out a case of arson by direct proof establishing the corpus delicti or showing the connection of the defendant with the commission of the crime, for arson is seldom committed except at an hour when there is small chance that the criminal will be actually observed in the execution of his nefarious purpose, and it is also generally easy to commit the crime by stealth, without the help of an accomplice, without the beating of drums or blare of trumpets or any betraying noises; and therefore circumstances must generally be depended upon not only to show the guilt of the accused, but to establish the corpus delicti.”
It is true that the alleged accomplice, implicated in the commission of the crime according to the confession of the defendant, could not lawfully be convicted unless there- was evidence, either direct or circumstantial, which was not only sufficient to establish the corpus delicti, but which, independently of the confession, itself directly connected him with -the commission of the crime. The rule laid down in Childers v. State, 52 Ga. 106, has been since applied without variation. See Baker v. State, 14 Ga. App. 578 (81 S. E. 805), and cases there cited. If, however, one accused of crime makes a full and voluntary confession of his own guilt, and this confession is corroborated by proof outside of the con*717fession, which merely establishes satisfactorily the corpus delicti, such aliunde proof of the corpus delicti is sufficient corroboration in law, as already stated, to warrant the conviction of the person making the confession, notwithstanding the absence of any testimony which, independently of the confession, itself directly connects him with the crime. In other words, upon authority and for reasons which are apparent, though one may not be convicted of crime upon the evidence of an accomplice, unless there be other evidence which directly and independently connects him therewith, he may be convicted upon his own confession corroborated only by aliunde proof sufficient to establish the corpus delicti.
As to the exception that the court erred in omitting to charge, without a written request, touching the presumption that every fire is accidental until the contrary appears, it is sufficient to say that this court, in a decision rendered by a full bench, has already adjudicated that question, by holding, in Randall v. State, cited in the 4th headnote above, that such an omission is not reversible error; and, in the opinion of the majority of the court, this is in accord with numerous rulings by the Supreme Court and this court on analogous exceptions.
The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Russell, O. J., dissents.